PER CURIAM:*
This court, having reviewed the parties’ briefs and pertinent portions of the record in light of the parties’ excellent oral arguments, concludes there is no reversible error of law in the district court’s decision. We AFFIRM the judgment for essentially the reasons stated by the trial court.
AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.